UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4569


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KILBY GRAYSON BARBEE, a/k/a Grayson Barbee, a/k/a Graton
Barbee, a/k/a Kilby C. Barbee,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:06-cr-00017-F-1)


Submitted:   March 10, 2011                 Decided:   March 21, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E.B. Holding, United States Attorney, Jennifer P. May-
Parker, Felice McConnell Corpening, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kilby         Grayson            Barbee            appeals           from         his

twenty-four-month           sentence       imposed          upon       revocation         of    his

supervised release.            On appeal, he asserts that his sentence is

procedurally and substantively unreasonable.                            We affirm.

              A    sentence       imposed       after       revocation        of     supervised

release   should       be    affirmed          if    it     is   within      the     applicable

statutory     maximum       and    is    not        plainly      unreasonable.             United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                          In

making    this      determination,             we     first       consider         whether     the

sentence is unreasonable.                 Id. at 438.                “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                  In making this review, we “follow

generally     the     procedural         and    substantive           considerations           that

[are] employ[ed] in [the] review of original sentences, . . .

with   some       necessary    modifications              to     take      into    account      the

unique    nature      of     supervised             release      revocation         sentences.”

Crudup, 461 F.3d at 438-39.

              A    sentence       imposed       upon      revocation         of     release     is

procedurally       reasonable       if    the        district        court    considered        the

Chapter   Seven       policy      statements          and      the    18    U.S.C.    § 3553(a)

(2006) factors that it is permitted to consider.                                  See 18 U.S.C.

                                                2
§ 3583(e)       (2006);      Crudup,       461       F.3d     at       438-40.        A   sentence

imposed upon revocation of release is substantively reasonable

if the district court stated a proper basis for concluding that

the defendant should receive the sentence imposed, up to the

statutory maximum.            Crudup, 461 F.3d at 440.                     We affirm if the

sentence is not unreasonable.                    Id. at 439.             Only if a sentence

is   found   procedurally           or    substantively                unreasonable       will    we

“decide   whether       the    sentence          is    plainly          unreasonable.”           Id.

“[T]he    court     ultimately           has    broad        discretion         to    revoke     its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”           Id.

             When      imposing          sentence,          the        district      court     must

provide individualized reasoning:

      The sentencing judge should set forth enough to
      satisfy the appellate court that he has considered the
      parties’ arguments and has a reasoned basis for
      exercising     his     own     legal     decisionmaking
      authority. . . .   Where the defendant . . . presents
      nonfrivolous reasons for imposing a different sentence
      than that set forth in the advisory Guidelines, a
      district judge should address the party’s arguments
      and explain why he has rejected those arguments.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                      The

Carter rationale applies to revocation hearings; however, “[a]

court    need    not    be    as     detailed         or     specific       when      imposing     a

revocation        sentence          as     it         must        be     when        imposing      a

post-conviction sentence.”                 United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010).

                                                 3
               Here, the district court considered Barbee’s arguments

for a sentence combining incarceration, home confinement, and

drug     treatment,        and       rejected       them.         The     court     explicitly

considered the Guidelines range as well as many of the statutory

factors that it was permitted to consider when arriving at a

sentence.            In   this       regard,        the     court       mentioned      Barbee’s

continued       drug      use    even       after    drug       treatment,      the    need   to

protect society from the consequences of Barbee’s drug use, and

the need for Barbee to receive further treatment.                               As such, the

district court adequately discussed the reasons for the chosen

sentence,        and      thus,        Barbee’s           sentence       was      procedurally

reasonable.

               Turning to the substantive reasonableness of Barbee’s

sentence, the district court’s decision that another period of

non-incarcerated (or minimally incarcerated) drug treatment was

not a sufficient sanction for Barbee’s multiple violations of

supervised release was not an abuse of discretion.                                In addition,

the    length        of   the    sentence       and       the    court’s       recommendation

increased the likelihood that Barbee would receive the requested

and recommended intensive drug treatment while in prison.                                     See

Crudup,        461    F.3d      at    440     (upholding         imposition       of   maximum

sentence for revocation of supervised release based, in part, on

need     for    substance        abuse       treatment       and     recommendation        that

Crudup     receive         intensive         substance          abuse     treatment       while

                                                4
incarcerated).      Finally, Barbee failed to show in district court

or on appeal that there was a permissible way of structuring his

sentence   that   would    ensure        both     a    substantial      sentence       and

continued intensive drug treatment.

           Moreover,      Barbee         faces     a    very        heavy     burden    in

challenging   his    sentence.           Even    if    he    could     show    that    his

sentence was unreasonable, he would still need to show that it

was plainly unreasonable.           A sentence is “plainly unreasonable”

if it “run[s] afoul of clearly settled law.”                    Thompson, 595 F.3d

at 548.      Barbee has not cited clearly settled law that was

violated by the district court’s sentence, and the record does

not reveal any such obvious errors.

           Accordingly,       we   affirm        Barbee’s      sentence.        We     deny

Barbee’s motion to file a pro se reply brief.                        We dispense with

oral   argument     because     the      facts    and       legal    contentions       are

adequately    presented    in      the    materials         before     the    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                           5